Citation Nr: 0812417	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for rashes, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for sleep disturbances, 
to include as due  to an undiagnosed illness.

8.  Entitlement to service connection for gastrointestinal 
signs, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1973 and from December 1990 to August 1991.  The 
veteran also had service in the Alabama Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeals from decisions of September 2004 and 
August 2006 by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).

The veteran requested a hearing before a decision review 
officer (DRO) in connection with the issues on appeal.  The 
hearing was scheduled in October 2006, but the veteran failed 
to report for the hearing due to a family illness.  The 
hearing was re-scheduled and subsequently held in September 
2007.  The veteran testified at that time and the hearing 
transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested the opportunity to testify at a hearing 
held before a traveling Veterans Law Judge (VLJ) at a local 
VA office in his March 2005 VA Form 9 (Appeal to Board of 
Veterans' Appeals).  To date, he has not been scheduled for 
such a hearing, and thus, this case must be remanded.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.707 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



